DETAILED ACTION
This Office action is in reply to application no. 17/612,149, filed 17 November 2021.  Claims 24-48 have been cancelled.  Claims 1-23 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-22 are objected to because of the following informalities: Each one purports to depend, directly or indirectly, from the “method of claim 1”, but claim 1 is directed to computer storage media.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16 and 17 contains the trademark/trade names iMessage, Android, WhatsApp, WeChat, Facebook, Skype and Google.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe types of messages or manners of sending messages and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a signal, creating information to send to people which may direct them to a selectable list, sending more information and receiving information including a shopping list.  Management of a shopping list is a commercial practice or fundamental business activity as well as a mental process; all of these steps, in the absence of computers, could be performed in the human mind or with pen and paper.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computers and networks, discussed below, nothing is done beyond what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about locations, shopping lists and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying a “computing device having a processor” performs the steps using “computer-executable instructions” on a “storage media” does not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a computer storage media, instructions stored thereupon, and a processor.  These elements are recited at a high degree of generality and the specification does not limit them but rather states that they can comprise any number of broad categories of pre-existing devices, as at ¶ 34: the computer can be “one or more personal computers (e.g., laptop or desktop), mobile devices (e.g., tablet, mobile phone, smart watch, etc.), or any combination thereof”, which certainly encompasses a generic computer.
The external devices – the various mobile devices – are not within the scope of the claimed system and so are considered but given no patentable weight; even if it were otherwise, simply specifying a device is “mobile” does not create a patentable distinction at all; see MPEP § 2144.04(V)(A).
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  That communication is “automatically facilitated” is inherent in connecting two electronic devices by any means whatever; some amount of automation is necessarily involved, and that it is done “so that the user is relieved” of a burden is, at most, a statement of intended use, considered but given no patentable weight.  
That computers perform steps “substantially instantaneously” upon receiving input is inherent in the nature of modern data processing generally, and has been before computers were commonplace; for example, one would have found it quite odd to dial a local telephone number in the 1950s and have to wait a substantial amount of time for the phone at the receiving station to ring, and that was done using electromechanical relays, which are much, much slower than the solid-state devices of the present day.
The claim elements when considered as an ordered combination – that is, a generic computer performing a chronological sequence of abstract steps – does nothing more than when they are analyzed individually.  The other independent claim simply recites additional abstract steps.
The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4, 7, 9, 19 and 22 simply recite more abstract manipulation of data.  Claims 3 and 20 simply include more “automatic” steps; this has already been discussed.  Claims 5 and 12 simply recite a source of information; claims 6, 8, 11 and 21 are simply further descriptive of the type of information being manipulated.
Claims 10 and 15-17 purport to limit objects outside the scope of the claimed invention and so are considered but given no patentable weight.  Claim 13 simply claims one or another type of pre-existing network.  Claim 14 is simply a ratification of scope, saying nothing more than that a step is performed by the claimed computer.  Claim 18 just specifies output.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8, 10-15, 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Eramian (U.S. Patent No. 10,248,978) in view of High et al. (U.S. Publication No. 2015/0142591).

In-line citations are to Eramian.
With regard to Claim 1:
Eramian teaches: One or more computer storage media storing computer-executable instructions that, when executed by a computing device [Col. 4, lines 64-65; “program code and/or data stored on one or more computer readable mediums”] having a processor, cause the computing device to perform a method [Col. 5, lines 29-30; the “applications” are “executable by a hardware processor”] that provides concise and facilitated communication between a user and one or more contacts, the method comprising:
(a) receiving a beacon signal, from a beacon signal provider when a user mobile device is within a range of the beacon signal provider; [Col. 21, lines 57-59; a user device receives “wireless signals transmitted by at least one of the beacons” when within a “first predefined proximity”; Col. 2, lines 39-40; the beacons communicate with “mobile user devices of the users”]
(b) generating a first notification, at least informing the one or more contacts of a location of the user mobile device… [Col. 19, lines 25-26; notifications are sent to remote devices; Col. 16, lines 48-54; this may be related to the location of contacts of the device user] 
(c) transmitting the first notification to the one or more contact mobile devices; [id.] and
(d) receiving a shopping list from the one or more contact mobile devices, wherein the shopping list includes one or more goods, services, or both associated with the locus; [Col. 16, lines 57-60; “wireless beacons in communication with mobile devices of one or both of the parents may determine that one or both of the parents are approaching motor oil that is on the shared shopping list”]
wherein communication between the user and the one or more contacts is automatically facilitated so that the user is relieved of establishing and maintaining communication with the one or more contacts; [Col. 2, line 25; connections are established; there is no hint that any human plays any role in this] and 
wherein communication with the one or more contacts by the first notification is undertaken substantially instantaneously upon receiving the beacon signal. [Col. 21, lines 57-67; there is no hint of any delay whatever between the receipt of the beacon signals and the sending of the notifications]

Eramian does not explicitly teach transmit from the user mobile device to one or more contact mobile devices based on an associated protocol; wherein the associated protocol comprises: comparing the beacon signal to a contact list to identify the one or more contacts associated with a locus of the beacon signal provider; directing the user to a selectable contact list; or both, but it is known in the art.  High teaches a collaborative shopping system [title] in which a user may add an item to a shared shopping list [0051] that is then shared with other users making use of the shared list, which is selectable as it includes an “interface” for “browsing a product catalog” and “selecting items”. [0052; Sheet 7, Fig. 6] High and Eramian are analogous art as each is directed to electronic means for managing shared shopping lists.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of High with that of Eramian to facilitate collaboration, as taught by High; [0003] further, it is simply a substitution of one known part for another, simply providing an interface such as that of Eramian to a subsequent, affiliated shopper such as that of High rather than, or in addition to, the original shopper of Eramian; the substitution produces no new and unexpected result.

The mobile devices are not within the scope of the claimed invention, so characteristics or steps imputed to them are considered but given no patentable weight.  The content of information which is merely transmitted or displayed, such as “a first notification, at least informing the one or more contacts of a location of the user mobile device, to transmit from the user mobile device to one or more contact mobile devices based on an associated protocol; wherein the associated protocol comprises: comparing the beacon signal to a contact list to identify the one or more contacts associated with a locus of the beacon signal provider; directing the user to a selectable contact list; or both”, consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and so is considered but given no patentable weight.  That a step is performed “so that the user is relieved of establishing and maintaining communication with the one or more contacts” consists entirely of intended-use language which is considered but given no patentable weight.  References are provided for the purpose of compact prosecution.

With regard to Claim 2:
The method of claim 1, wherein before the step of generating the first notification, the method comprises:
inquiring the user for a mode of contact, and 
receiving, from the user, a first input comprising the mode of contact. [High, 0040; the user may select a “heads-up” element or , 0041, a “shopping list” element, which provide for different information to be communicated to the second user]

With regard to Claim 4:
The method of claim 2, wherein the mode of contact includes manually selecting the one or more contacts in the selectable contact list. [High, 0038; a “user may select an item from a shopping list”]

With regard to Claim 5:
The method of claim 1, wherein the method includes a step, performed after the step (c), of prompting the one or more contact mobile devices for a second input. [High, 0038; after a user selects an item, “an interface for sending a message referencing that item may be displayed”]

With regard to Claim 6:
The method of claim 5, wherein the second input comprises one or more inventory selections; and
wherein the one or more inventory selections include one or more products chosen from a retailer inventory, the retailer inventory corresponding to the locus with the beacon signal provider. [id.; the item was from a “shopping list”; 0071; the item may “be in stock at the store”; as the beacon of Eramian is within the store, all the products in the store “correspond” to it]

With regard to Claim 7:
The method of claim 6, wherein the second input generates a second notification comprising the one or more inventory selections. [High, 0038 as cited above in regard to claim 5]

With regard to Claim 8:
The method of claim 7, wherein the one or more inventory selections received from the one or more contacts are consolidated on the shopping list (i.e., on user’s UI). [id.; it is a message]

This claim is not patentably distinct from claim 7 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.

With regard to Claim 10:
The method of claim 1, wherein the beacon signal provider is located on a premises of a retailer. [abstract; the “wireless beacons” are “at the merchant location”]

This claim is not patentably distinct from claim 1, as it purports to limit an entity outside the scope of the claimed system.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 11:
The method of claim 1, wherein the beacon signal includes a beacon signature that identifies a retailer located at the locus; and wherein the retailer is identified by a name, a category of goods and/or services provided by the retailer, a location of the retailer, a status of the retailer, or any combination thereof. [Col. 2, lines 46-47; “verifies the identifier as belonging to a particular location such as a merchant location”; Col. 16, line 55; this can be a specific location within the store such as an “aisle”]

With regard to Claim 12:
The method of claim 1, wherein the one or more contacts are obtained via manual inputs, a database, or both. [High, 0026; the “shopping application may maintain a list of contacts”, which reads on a database]

With regard to Claim 13:
The method of claim 1, wherein transmission of the first notification, the second notification, or both, is performed via a cellular network, internet, or both. [Col. 20, line 58; “cellular phone networks”; High, 0017; “through the Internet”]

With regard to Claim 14:
The method of claim 7, wherein the first notification, the second notification, or both, are generated via a dedicated application (i.e., dedicated to the instantly claimed method). [See above in regard to claims 1 and 7; it is obviously the described methods performing their own processes]

This claim is not patentably distinct from claim 7.  It is inherent in software that a software application that performs a step is dedicated to performing that step.

With regard to Claim 15:
The method of claim 7, wherein the first notification, the second notification, or both, are generated via a messaging application; and
wherein the messaging application is a short messaging service (SMS) (i.e., information sent over a cellular network; finite size; preferably mere text), a multimedia messaging service (MMS) (i.e., information sent over a cellular network; no finite size; preferably multimedia files), over the top (OTT) (i.e., information sent via internet protocols (“IP”), or any combination thereof. [High, 0017 as cited above; the use of the Internet requires the use of internet protocols, as would have been known to those then of ordinary skill in the art; as both High and Eramian send messages, either of their applications read on a “messaging application”]

With regard to Claim 18:
The method of claim 1, wherein the method includes a step, performed after the step (b), of providing the user a prompt to either send the first notification or not send the first notification to the one or more contact mobile devices. [High, 0038; the user may send the message]

With regard to Claim 19:
The method of claim 1, wherein the method includes a step, performed before the step (a), of accessing the selectable contact list from a contact list application, importing the one or more contacts from the selectable contact list to a dedicated application, or both. [High, 0026 as cited above in regard to claim 12]

With regard to Claim 20:
The method of claim 1, wherein the step (c) is automatic so that the user is relieved of accessing the user mobile device. [High, abstract; a message may be sent “automatically”]

This claim is not patentably distinct from claim 1.  As explained above, any such step is “automatic” to some degree, and the language following “so that” consists entirely of intended-use language which is considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 22:
The method of claim 1, wherein the beacon signal provider is located on a premises of a locus;
wherein the method includes generating a third notification comprising an invoice of the goods and/or services that are assembled by the user, an indication that the goods and/or services were assembled by the user, or both; and
transmitting the third notification to the one or more contact mobile devices. [High, 0052; the sharing of the joint shopping list reads on a list “assembled by” the user]

As a “locus” is “a particular position, point, or place”, it is inherent that every object is “located on a premises of a locus”; therefore that language is redundant and so is considered but given no patentable weight.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Eramian in view of High et al. further in view of Tian et al. (U.S. Publication No. 2018/0101881).

With regard to Claim 3:
The method of claim 1, wherein the step of comparing the beacon signal to the contact list is performed automatically.

Eramian and High teach the medium of claim 1 including that steps are performed automatically and the use of beacon signals as cited above, but do not explicitly teach comparing data to a contact list, but it is known in the art.  Tian teaches an online transaction processing system [title] in which “contacts” of a user are used to determine common information with “shopping lists” of the original user to predict “which users” will be able to perform certain steps. [0011] Tian and Eramian are analogous art as each is directed to electronic means for managing information regarding shopping lists.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tian with that of Eramian and High in order to be able to make predictions, as taught by Tian; further, it is simply a substitution of one known part for another with predictable results, simply comparing two data elements such as the disclosed signals of Eramian and the disclosed shoppers’ contacts of Tian, rather than making Eramian’s comparison; the substitution produces no new and unexpected result.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eramian in view of High et al. further in view of Tang et al. (U.S. Publication No. 2013/0073335)

With regard to Claim 9:
The method of claim 8, wherein the one or more inventory selections that are redundant are filtered out of the shopping list.

Eramian and High teach the medium of claim 1 but do not explicitly teach filtering redundant items, but it is known in the art.  Tang teaches an item categorization system [title] that allows people to make use of “shared electronic shopping carts”. [0021] From its data, it may remove “duplicate keywords or phrases”. [0068] Tang and Eramian are analogous art as each is directed to electronic means for managing shared shopping carts.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tang with that of Eramian and High in order to improve relevance, as taught by Tang; [0003] further, it is simply a combination of known parts with predictable results, simply performing Tang’s removal-of-duplicates step at any time during Eramian’s process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eramian in view of High et al. further in view of Shvarts (U.S. Publication No. 2014/0365354).

With regard to Claim 16: (as best understood)
The method of claims 15, wherein the SMS, MMS, or both is chosen from: iMessage, Android Messages, or both.

Eramian and High teach the medium of claim 15 but do not explicitly teach the use of these trademarks, but it is known in the art to use them.  Shvarts teaches a trustworthiness-score application [title] that provides “shared shopping systems” [0101] and uses “iMessage” as a channel “for a conversation”. [0039] Shvarts and Eramian are analogous art as each is directed to electronic means for managing shared shopping data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Shvarts with that of Eramian and High, as market forces at the time were increasingly driving developers to make use of phone OS provided messaging platforms; further, it is simply a substitution of one known part for another with predictable results, simply using Shvarts’ means for sending messages in place of that of Eramian; the substitution produces no new and unexpected result.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eramian in view of High et al. further in view of Spitz et al. (U.S. Publication No. 2015/0039468).

With regard to Claim 17: (as best understood)
The method of claim 15, wherein the OTT is chosen from: WhatsApp, WeChat, Facebook Messenger, Skype, Google Talk, or any combination thereof.

Eramian and High teach the medium of claim 15 but do not explicitly teach the use of these trademarks, but it is known in the art to use them.  Spitz teaches a peer-assisted shopping system [title] that allows “multiple users” to employ a “shared shopping cart”. [0078] They may communicate by means of a “video chatting network” such as “SKYPE”. [0046] Spitz and Eramian are analogous art as each is directed to electronic means for managing shared shopping data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Spitz with that of Eramian and High, as market forces at the time were increasingly driving developers to make use of existing social-media messaging platforms; further, it is simply a substitution of one known part for another with predictable results, simply using Spitz’ means for sending messages in place of that of Eramian; the substitution produces no new and unexpected result.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Eramian in view of High et al. further in view of Sheng et al. (U.S. Publication No. 2019/0302221).

With regard to Claim 21:
The method of claim 1, wherein the one or more contacts are assigned to the beacon signal provider so that the one or more contacts only receive the first notification if the user mobile device is within the range of the beacon signal provider to which the one or more contacts are assigned.

Eramian and High teach the medium of claim 1 but do not explicitly teach assigning contacts to a beacon, but it is known in the art.  Sheng teaches a internet-of-things application [title] which can be used for “tracking shopping cart movement in a mall”. [0012] A “tag” representing a “user device” may be assigned to a beacon. [Claim 12] Sheng and Eramian are analogous art as each is directed to electronic means for managing shopping information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Sheng with that of Eramian and High as it is simply a substitution of one known part for another with predictable results, simply assigning user information to a beacon as in Sheng rather than, or in addition to, a contact list as in Eramian; the substitution produces no new and unexpected result.

The phrase “so that the one or more contacts only receive the first notification if the user mobile device is within the range of the beacon signal provider to which the one or more contacts are assigned” consists entirely of intended-use language which is considered but given no patentable weight.

Conclusion
It is noted that no rejection of claim 23 is made herein under 35 U.S.C. § 103. Though it is unpatentably abstract, the number of abstract steps is such that no obvious combination can be made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694